         Case 2:20-cv-02212-JDW Document 60 Filed 11/19/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PERIRX, INC.,                       :
                                    :                 Case No. 2:20-cv-02212-JDW
                  Plaintiff,        :
                                    :
      v.                            :
                                    :
THE REGENTS OF THE UNIVERSITY :
OF CALIFORNIA, et al.,              :
                                    :
                  Defendants.       :
____________________________________:

                                        MEMORANDUM

       In a Covid-19 world, home field advantage is not what it used to be. But it’s still easier to

play on home turf than to go on the road, even when there are no fans in the stands. Presumably, a

desire for home field advantage is what drove PeriRx, Inc. to bring this case in this Court, even

though everyone involved is from California, and the events took place there. Most of the

defendants have agreed to litigate the case on the merits here. But one, EZLife Bio, Inc., insists

that PeriRx bring the fight to California. Because EZLife Bio is not subject to personal jurisdiction

in Pennsylvania, the Court will dismiss PeriRx’s claims against EZLife Bio. If PeriRx wants to

pursue claims against EZLife Bio, it will have to play as the visiting team.

I.     BACKGROUND

       A.      The Agreements

       In 2010, PeriRx entered into discussions with Dr. David Wong, D.M.D., D.M.Sc., to

develop and commercialize certain diagnostic technologies. Dr. Wong is a professor at the

University of California Los Angeles, which the Regents of the University of California govern.

In late 2010, Dr. Wong established RNAmeTRIX, Inc. (“RNA”). The Complaint alleges that the

Regents urged Dr. Wong to form RNA and assisted him to do so.
         Case 2:20-cv-02212-JDW Document 60 Filed 11/19/20 Page 2 of 5




       On December 17, 2010, the Regents and RNA entered into an Exclusive License

Agreement (the “UCLA Agreement”). Under that agreement, the Regents granted RNA an

exclusive license to certain patents related to the detection of biological salivary biomarkers and

point-of-care technologies. Three days later, RNA and PeriRx entered into an Exclusive License

Agreement allowing PeriRx to validate through clinical trials and seek regulatory approval for

saliva-based diagnostic products for diagnosis of five selected applications and related point-of-

care technologies. The point-of-care technologies that RNA licensed to PeriRx included electric

field-induced release and measurement (“EFRIM”) technologies. After problems developed in

their relationship, PeriRx and RNA entered into an Amended and Restated Exclusive License

Agreement in October 2012. Problems persisted, so in December 2014, RNA and PeriRx entered

into a First Amendment to the Amended and Restated Exclusive License Agreement.

       B.      EZLife Bio

       From 2007 to 2011, Dr. Wei Liao worked with Dr. Wong at UCLA. In 2016, Dr. Liao

formed EZLife Bio, a California corporation. EZLife Bio does not do business, own property, or

sell products in Pennsylvania. Dr. Liao has declared that Dr. Wong had no relationship with EZLife

Bio, but PeriRx claims that Wong had a relationship with EZLife Bio. According to PeriRx, Dr.

Wong funneled grants and other funds to EZLife Bio to develop EFRIM technology in violation

of PeriRx’s License Agreement with RNA.

       C.      Procedural History

       On May 8, 2020, PeriRx filed this action. The Complaint asserts sixteen causes of action,

but only two against EZLife Bio: (1) tortious interference with the Licensing Agreement between

PeriRx and RNA (Count XIII); and (2) disgorgement/unjust enrichment (Count XV). EZLife Bio




                                                2
         Case 2:20-cv-02212-JDW Document 60 Filed 11/19/20 Page 3 of 5




moved to dismiss (ECF No. 42), arguing that it is not subject to personal jurisdiction in

Pennsylvania, venue does not lay in this Court, and PeriRx has not stated a claim against it.

II.    LEGAL STANDARD

       A district court may dismiss a complaint for lack of personal jurisdiction. See Fed. R. Civ.

P. 12(b)(2). When confronted with a motion to dismiss on this basis, a court must accept all of a

plaintiff’s factual allegations as true and resolve all factual disputes in the plaintiff’s favor. See

Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). However, once a

defendant raises a jurisdictional defense, the burden shifts to the plaintiff to establish, through

“affidavits or other competent evidence,” that the district court has personal jurisdiction over the

non-resident defendant. Id. It is not sufficient to rely on the pleadings alone. Time Share Vacation

Club v. Atl. Resorts, Ltd., 735 F.2d 61, 66 n.9 (3d Cir. 1984). Once the plaintiff demonstrates a

prima facie case of personal jurisdiction, the burden shifts back to the defendant to establish that

the exercise of jurisdiction would be unreasonable. Carteret Sav. Bank, FA v. Shushan, 954 F.2d

141, 150 (3d Cir. 1992).

III.   DISCUSSION

       Personal jurisdiction may be general or specific. See O’Connor v. Sandy Lane Hotel Co.,

496 F.3d 312, 317 (3d Cir. 2007). General jurisdiction arises where a party is “at home.” Damler

AG v. Bauman, 571 U.S. 117, 137 (2014). In the case of a corporation, that is generally the

company’s place of incorporation and/or its principal place of business. See id. PeriRx does not

argue that EZLife Bio is subject to general jurisdiction in Pennsylvania. Nor does there seem to be

a basis for such an argument.

       Specific jurisdiction arises when a party directs its conduct into the forum jurisdiction and

the claims arise from those activities. See Danziger& De Llano, LLP v. Morgan Verkamp LLC,



                                                  3
          Case 2:20-cv-02212-JDW Document 60 Filed 11/19/20 Page 4 of 5




948 F.3d 124, 129-30 (3d Cir. 2020). To prove that specific jurisdiction exists, a plaintiff must

demonstrate three elements: 1) the defendant “purposefully directed [its] activities” at the forum;

2) the plaintiff’s claims “arise out of or relate to” at least one of those activities; and 3) if so, the

exercise of jurisdiction otherwise comports with fair play and substantial justice. Id. (quotes

omitted). For tort claims, a plaintiff must prove “‘a closer and more direct causal connection than’

but-for causation. The defendant must have benefitted enough from the forum state’s laws to make

the burden of facing litigation there proportional to those benefits.” Id. at 130 (quoting O’Connor,

396 F.3d at 320-23). “Plus, intentional torts require more: The defendant must have expressly

aimed its tortious conduct at the forum to make the forum the focal point of the tortious activity.

And the plaintiff must have felt the brunt of the harm in the forum.” Id. (cleaned up). To satisfy

this test, “the plaintiff must show that the defendant knew that the plaintiff would suffer the brunt

of the harm caused by the tortious conduct in the forum, and point to specific activity indicating

that the defendant expressly aimed its tortious conduct at the forum.” IMO Indus., Inc. v. Kiekert

AG, 155 F.3d 254, 265-66 (3d Cir. 1998) (emphasis added).

        PeriRx has not demonstrated that the Court has personal jurisdiction over EZLife Bio for

either of the claims against it because PeriRx does not allege that EZLife Bio purposefully directed

any activity at Pennsylvania. To the contrary, the Complaint alleges that EZLife Bio “operates out

of its office in California” and “also operates out of and manufactures devices, including … Point-

of-Care devices, in China.” (ECF No. 1 at ¶ 157.) Likewise, PeriRx’s supplemental materials

(ECF Nos. 52-1 – 52-11) do not establish that EZLife Bio directed any activity at Pennsylvania.

They confirm that EZLife Bio concentrates its work in California.

        PeriRx’s argument that Dr. Wong was EZLife Bio’s agent does not change that conclusion.

In the Complaint, PeriRx alleges only that Dr. Wong co-founded EZLife Bio in China and has



                                                   4
         Case 2:20-cv-02212-JDW Document 60 Filed 11/19/20 Page 5 of 5




been “involved” with the company in California. (ECF No. 1 at ¶ 124.) In opposing EZLife Bio’s

motion, PeriRx cites a number of scientific articles on which Drs. Wong and Liao are co-authors.

None of those articles identifies Dr. Wong as having an association with EZLife Bio, and co-

authoring an article does not demonstrate a corporate relationship. PeriRx also points to internet

sources that suggest that Dr. Wong serves as Chief Science Officer and holds equity in EZLife

Bio. The mere fact that an unverified internet source claims that Dr. Wong is Chief Science Officer

at EZLife Bio or that he holds equity in the company does not rebut Dr. Liao’s declaration to the

contrary. Anyone can put anything on the internet; it doesn’t make it true, or even worthy of

judicial consideration. And, even if Dr. Wong owns equity in EZLife Bio, that does not make him

EZLife Bio’s agent.

       Even if PeriRx had established that Dr. Wong serves as EZLife Bio’s agent, it has not

alleged facts to establish that Dr. Wong directed any activities into Pennsylvania in the course of

that agency. It therefore has not satisfied its burden of establishing that the Court has personal

jurisdiction over EZLife Bio.

IV.    CONCLUSION

       EZLife Bio lacks any connection to Pennsylvania. PeriRx cannot drag it into court here.

The Court will therefore grant EZLife Bio’s Motion and dismiss the claims against it for lack of

personal jurisdiction. An appropriate Order follows.

                                             BY THE COURT:

                                             /s/ Joshua D. Wolson
                                             HON. JOSHUA D. WOLSON
                                             United States District Judge

November 19, 2020




                                                5
